Brandes Investment Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 January 28, 2016 FILED VIA EDGAR Ms. Samantha Brutlag United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Brandes Investment Trust (the “Trust”) File Nos.: 033-81396and 811-08614 on behalf of the Brandes Funds Dear Ms. Brutlag: The Trust respectfully requests, pursuant to Rule 461 under the 1933 Act, that Post-Effective Amendment No.53 to the Registration Statement filed on FormN-1A on Wednesday, January 27, 2016 on behalf of the Brandes Funds, be accelerated to become effective on Friday, January 29, 2016. Pursuant to Rule 461(a) under the 1933 Act, attached is a separate letter from ALPS Distributors, Inc., the Trust’s principal underwriter, requesting that effectiveness of Post-Effective Amendment No.53 be accelerated to Friday, January 29, 2016. If you have any questions regarding the enclosed, please do not hesitate to contact Elaine E. Richards at (626) 914-7363. Sincerely, /s/Thomas Quinlan Thomas Quinlan, Esq. Secretary of Brandes Investment Trust Attachment ALPS Distributors, Inc. 1290 Broadway, Suite 1100 Denver, Colorado 80203 January 28, 2016 FILED VIA EDGAR Ms. Samantha Brutlag United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Brandes Investment Trust (the “Trust”) File Nos.: 033-81396and 811-08614 on behalf of the Brandes Funds REQUEST FOR ACCELERATION Dear Ms. Brutlag: As the principal underwriter of the Trust and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, we request that effectiveness of Post-Effective Amendment No.53 to the Trust’s Registration Statement, filed on FormN-1A on Wednesday, January 27, 2016, on behalf of the Brandes Funds, be accelerated to Friday, January 29, 2016. Very truly yours, ALPS DISTRIBUTORS, INC. /s/ J. Tison Cory Name: J. Tison Cory Title:Vice President – Intermediary Operations
